—Judgment unanimously affirmed. Counsel’s application to withdraw granted (see, People v Crawford, 71 AD2d 38). Memorandum: *1021Upon our review of the appeal, we agree with assigned counsel that there are no nonfrivolous issues to raise on defendant’s behalf and, therefore, we grant counsel’s application to withdraw (see, People v Crawford, 71 AD2d 38, supra). The challenge to the prosecutor’s instructions to the Grand Jury, raised in defendant’s pro se supplemental brief, does not survive the guilty plea (see, People v Garcia, 216 AD2d 36, 36-37; People v Butler, 198 AD2d 427; People v Gerber, 182 AD2d 252, 260-261, lv denied 80 NY2d 1026) or the waiver of the right to appeal (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). (Appeal from Judgment of Supreme Court, Monroe County, Bender, J.—Assault, 1st Degree.) Present—Green, J. P., Lawton, Doerr and Davis, JJ.